                        Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 1 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  District of Connecticut

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )          Case No.
                   Black Motorola cell phone with                               )
                IMEI# 359526091140005.belonging to                              )
                       Kevin Iman McCormick                                     )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                              District of             Connecticut
(identify the person or describe the property to be searched and give its location):

      Black Motorola cell phone with IMEI# 359526091140005 beloging to Kevin Iman McCormick, located at the FBl's New
      Haven, Connecticut, field office, as described in Attachment A, which is expressly incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the fmJp •n

      Evidence, fruits and instrumentalities of a crime as described                I....Joi....,.~f+pl'!!fflfi1~..inn   Attachment B, which is expressly
      incorporated herein.




         YOU ARE COMMANDED to execute this warrant on or before                November 20, 2019       _(not to exceed 14 days)
       0 in the daytime 6:00 a.m. to 10:00 p.m. ¢ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Hon. Sarah A. L. Merriam
                                                                                                                   (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:         ~ µOJ '2,{) 14 __r2,_!i-(f""'-                                           /s/ Sarah A. L. Merriam, USMJ

City and state:             New Haven, Connecticut                                                                       Hon. Sarah A. L. Merriam
                                                                                         - - - -- -                                                   - -----
                                                                                                                            Printed name and title
                         Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 2 of 7

AO 93 (Rev. I 1/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:    Cr,,26 .] (!(J+O)            Date and time warrant executed:        Copy of warrant and inventory left with:
    3:19-~
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer's signature



                                                                                           Printed name and title
          Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 3 of 7



                                        ATTACHMENT A

       A black, Motorola cell phone, IMEi #359526091140005, recovered from the person of

Kevin Iman McCormick, and in the custody of the FBI at its field office located in New Haven,

Connecticut.

       This wmTant authorizes the forensic examination of the Target Phone for the purpose of

identifying the electronically stored information described in Attachment B.




                                               23
            Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 4 of 7



                                         ATTACHMENT B

       1.       All information on the Target Phone described in Attachment A where the

information relates to violations of 18 U.S.C. § 2339B and refer, relate, and involve Kevin Iman

McCormick, ~ciudi~g, iA.fem'ttl.tien frem .IMv·•ry J, 201 Rrm    1b1·• pcese11,(·.A   cift
             1. Email, text, and other messages, photos, videos, contacts and contact lists,

                addresses and address books, voicemail messages, dialed calls, incoming calls,

                received calls, outgoing calls, location data, calendar, applications and application

                data, settings;

            2. Any photographs, videos, or other information referring or relating to firearms, or

                any weapons;

            3. Any communications, or other information, referring or relating to firearms, or

                any weapons;

            4. Records and information relating to ISIS or other foreign terrorist organizations;

            5. Records and information relating to the attempted provision of material support or

                resources to ISIS, or other foreign terrorist organizations;

            6. Records and information relating to travel, including travel plans, itineraries,

                reservations, bookings, tickets, and the means and sources of payment for travel;

            7. Records and information relating to plans to commit a terrorist attack, or to fight

        - ----With ISIS or other foreign terrorist organizations, including funding,-materials

                needed, maps, disguises, aliases, weapons, or the other materials that may assist

                with such an attack;

            8. Records and information relating to communications with others relating to ISIS

                or other foreign terrorist organizations, or potential terrorist attacks on the United


                                                   1
Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 5 of 7



       States or in other countries;

 9. Records and information relating to McCormick's use ofYouTube, Facebook,

       WhatsApp, Hotmail, and other forms of social media, use of the internet, and

       communication methods, including private messaging;

 10. Records and information relating to videos or other content created, publicly

       posted, or viewed by McCormick on the internet relating to ISIS or other foreign

       terrorist organizations;

 11. The methods and techniques used in attempting to provide material support or

       resources to a foreign-terrorist organization;

 12. Arrangements for travel and meetings;

 13. The distribution of videos and photographs evidencing the work,

       accomplishments, or propaganda of a foreign-terrorist organization;

 14. The recruitment of supporters and financial or other support for a foreign-terrorist

       organization;

 15. Communication between McCormick and other individuals, including potential

       co-conspirators, accomplices, associates, and other individuals relating to ISIS or

       other foreign terrorist organizations, or attempting to provide material support or

       resources for such organizations;

.. 16 Identifying-information and contact-information of_potentiaLco,.,conspirator.s,~-·---- ----- -
   r




       accomplices, associates, and other individuals engaged or otherwise involved in

       attempting to provide material support or resources to ISIS or other foreign

       terrorist organizations;
                Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 6 of 7



                   17. Records and infonnation indicating McCormick's state of mind as it relates to the

                       attempted provision of material support or resources to ISIS or other foreign

                       terrorist organizations;

                   18. records of Internet Protocol addresses used;

                   19. records oflnternet activity, including firewall logs, caches, browser history and

                       cookies, "bookmarked" or "favorite" web pages, search terms that the user

                       entered into any Internet search engine, and records of user-typed web addresses;

                       and

                  20. Evidence of user attribution showing who used or owned the Target Phone at the

                       time the things described in this warrant were created, edited, or deleted, such as

                       logs, phonebooks, saved usernames and passwords, documents, and browsing

                       history.

              This warrant authorizes a review of electronically stored information, communications,

     other records and information disclosed pursuant to this warrant in order to locate evidence,

     fruits, and instrumentalities described in this warrant. The review of this electronic data may be

     conducted by any government personnel assisting in the investigation, who may include, in

     addition to law enforcement officers and agents, attorneys for the government, attorney support

     staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

. ... -disclosed.electronic .datalo..the.custody-and control .of.attorneys for .the.government and their.. ___ ~~ __ . ------ ____ .

     support staff for their independent review.




                                                            3
               Case 3:19-cr-00263-KAD Document 26 Filed 11/06/19 Page 7 of 7



        CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
               PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)


          I,                                                • attest, under penalties of perjury under the
               --- ----------- -
 laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

 contained in this declaration is true and correct. I am employed by Microsoft, Inc., and my

 official title is                                          . I am a custodian of records for Microsoft,
                     - -------- - -- -
 Inc. I state that each of the records attached hereto is the original record or a true duplicate of the

 original record in the custody of Microsoft, Inc., and that I am the custodian of the attached

 records consisting of _ __ _ _ (pages/CDs/kilobytes). I further state that:

          a.         all records attached to this certificate were made at or near the time of the

 occurrence of the matter set forth, by, or from information transmitted by, a person with

 knowledge of those matters;

         b.          such records were kept in the ordinary course of a regularly conducted business

activity of Microsoft, Inc.; and

         c.          such records were made by Microsoft, Inc., as a regular practice.

         I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.



-Date                                      -Signature




                                                        I
